Exhibit 99.1 Mitek Reports Third Quarter Fiscal 2015 Financial Results · Record quarterly revenue of $6.4 million, up 38% year-over-year · Ten consecutive quarters of year-over-year revenue growth · GAAP profit of $0.9 million, recording fourth consecutive profitable quarter · Mobile Deposit® surpasses new milestone, licensed by over 4,000 financial institutions · Acquired IDchecker, a global provider of identity document verification and facial recognition solutions SAN DIEGO – July 23, 2015 - Mitek Systems, Inc. (NASDAQ: MITK, www.miteksystems.com), the leading innovator of mobile imaging for financial transactions and identification, today announced its financial results for the third quarter of fiscal 2015, which ended June 30, 2015. “Our quarterly revenue grew 38% year-over-year to over $6 million, demonstrating our success at providing a superior mobile experience,” said James B. DeBello, president and CEO of Mitek. “Our acquisition of IDchecker solidifies Mitek’s position as a global leader in mobile capture and identity solutions, increasing our recurring revenues with a cloud-based model.” Total revenue for the third quarter of fiscal 2015 was $6.4 million compared to total revenue of $4.7 million in the third quarter of fiscal 2014, driven by Mitek’s Mobile Deposit® and identity solutions. GAAP net income for the third quarter of fiscal 2015 was $917,000, or $0.03 per diluted share, compared to GAAP net loss of $(1.6) million, or $(0.05) per share, in the third quarter of fiscal 2014. Non-GAAP net income for the third quarter of fiscal 2015 was $2.2 million, or $0.07 per diluted share, compared to non-GAAP net income of $139,000, or breakeven per diluted share, in the third quarter of fiscal 2014. Fiscal 2015 Outlook Fiscal 2015 revenue is expected to be between $23.5 million to $24.5 million, an increase of $1 million to both ends of the prior guidance range. Conference Call Mitek management will host a conference call and live webcast for analysts and investors today at 2 p.m. Pacific Time (5 p.m. Eastern Time) to discuss the Company's financial results. To listen to the live conference call, parties in the United States and Canada should dial 888-299-7209, access code 3912617. International parties should call 719-325-2308, access code 3912617.Please dial in approximately 10 minutes prior to the start of the call.
